                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION



J. FRANK SCHMIDT & SON CO.,                                 No. 3:19-cv-01016-HZ

                      Plaintiff,

       v.

WALNUT CREEK NURSERY, INC.                                  OPINION & ORDER
and PAUL HACKETT,

                      Defendants.


Daniel L. Steinberg
Jordan Ramis PC
2 Centerpointe Dr 6th Floor
Lake Oswego, OR 97035

       Attorney for Plaintiff


HERNÁNDEZ, District Judge:

        Plaintiff J. Frank Schmidt & Son Co. brings this action against Defendants Walnut Creek

Nursery, Inc. and Paul Hackett, alleging breach of contract, goods sold and delivered, unjust

enrichment, and breach of guaranty. Before the Court is Plaintiff’s motion for leave to serve




1 – OPINION & ORDER
Defendant Hackett by alternative methods [8]. For the reasons that follow, the motion is denied

with leave to renew.

                                         BACKGROUND

       Plaintiff alleges it began selling plants, trees, and shrubbery to Defendant Walnut Creek

in 2014. Compl. ¶ 6. In 2018, Walnut Creek became delinquent in its payments, and Plaintiff

refused to deliver further goods. Id. ¶ 8. In August of 2018, the parties executed a new

promissory note in which Walnut Creek promised to pay Plaintiff $128,972.96, and Defendant

Hackett, the president and owner of Walnut Creek, guaranteed Walnut Creek’s performance. Id.

¶ 9.

       After the note was executed, Defendant Walnut Creek failed to perform on its promised

obligations, and Defendant Hackett failed to pay the outstanding amounts as guaranteed. Id. ¶ 11,

21. Plaintiff now alleges that, after applying all credits, payments, and offsets, Walnut Creek

owes Plaintiff $80,825.49. Id. ¶ 12.

                                           DISCUSSION

       Plaintiff served Defendant Walnut Creek on July 2, 2019. ECF 4. After an unsuccessful

attempt to serve Defendant Hackett at home, Plaintiff now asks the Court for leave to serve Mr.

Hackett by email, first class mail, and certified mail with a return receipt requested.

       Federal Rule of Civil Procedure 4(e)(1) allows a party to serve an individual “by

following state law for serving a summons in an action brought in courts of general jurisdiction

in the state where the district court is located or where service is made[.]” Fed. R. Civ. P. 4(e)(1).

In Oregon, individuals may be served in the following ways: (1) by personal service on the

individual or an authorized agent; (2) by delivering copies of the summons and the complaint to

the home of the individual and leaving it with a resident who is over fourteen years of age; (3) by




2 – OPINION & ORDER
leaving a copy of the complaint and summons at the individual’s office during normal working

hours “with the person who is apparently in charge”; or (4) by mailing copies of the summons

and complaint to the individual by first-class mail and certified, registered, or express mail,

provided the defendant signs a receipt for the certified, registered, or express mail. Or. R. Civ. P.

7D(3)(a)(i). Additionally, when a party demonstrates “by affidavit or declaration that service

cannot be made” by one of these specified methods, the Court, “at its discretion, may order

service by any method or combination of methods that under the circumstances is most

reasonably calculated to apprise the defendant of the existence and pendency of the action[.]” Or.

R. Civ. P. 7D(6)(a).

       In support of this motion, Plaintiff’s attorney submitted a declaration that includes: (1)

documentation of a single recorded attempt by a process server to serve Mr. Hackett at his last

known address, (2) confirmation that the post office continues to deliver Mr. Hackett’s mail to

this address; (3) an email from Mr. Hackett, sent from his company email address; and (4) a

letter from an attorney briefly hired to represent Defendants in this matter. However, Plaintiff

offers no evidence that it has attempted to serve Mr. Hackett by office service or by mail with a

return receipt requested. See Great Am. Ins. Co. v. Brillhard, No. 08-cv-963-BR, 2009 WL

440203, at *3 (D. Or. Feb. 20, 2009) (denying the plaintiff’s motion for service by publication

where it did not attempt to serve the defendant by certified, registered, or express mail); Amica

Mut. Ins. Co. v. Martinez, 3:19-cv-00463-SB, 2019 WL 5063827 (D. Or. Oct. 9, 2019) (same).

The Court also has concerns as to whether a single attempt to serve Mr. Hackett at his last known

address, with no evidence that Mr. Hackett is evading service, is sufficient to demonstrate that

substitute service cannot be made in this case.




3 – OPINION & ORDER
         The Court therefore finds that Plaintiff has failed to demonstrate that service on Mr.

Hackett “cannot be made” by one of the specified methods. While Plaintiff may renew the

motion after curing the noted deficiencies, the motion must be denied at this time.

                                          CONCLUSION

         Plaintiff’s motion for leave to serve by alternative methods [8] is denied with leave to

renew.

         IT IS SO ORDERED.

                Dated this ______ day of ________________ 2019.



                                                       ____________________________________
                                                       MARCO A. HERNÁNDEZ
                                                       United States District Judge




4 – OPINION & ORDER
